 PROB 12C                                                                               Report Date: August 7, 2019
(6/16)

                                       United States District Court                                        FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                                  Aug 07, 2019
                                        Eastern District of Washington                                SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Courtney D. Vaughn                        Case Number: 0980 2:14CR00021-RMP-19
 Address of Offender:                                            Spokane Valley, Washington 99037
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: March 10, 2015
 Original Offense:          Distribution of Oxycodone Hydrochloride, 21 U.S.C. § 841(a)(1)
 Original Sentence:         Prison - 21 Months;              Type of Supervision: Supervised Release
                            TSR - 36 Months

 Revocation Sentence:       Prison - 14 Months;
 (October 10, 2017)         TSR - 36 Months
 Asst. U.S. Attorney:       James A. Goeke                   Date Supervision Commenced: April 16, 2018
 Defense Attorney:          Federal Public Defender          Date Supervision Expires: April 15, 2021


                                          PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 09/06/2018, 09/26/2018, 10/12/2018, 01/08/2019, 06/07/2019, and
07/18/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            12          Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Vaughn is alleged to have violated special condition number 6
                        by ingesting marijuana on or about July 30, 2019, based on urinalysis testing and the client’s
                        admission of such use, and by tampering with and removing his applied sweat patch without
                        the undersigned officer’s consent.

                        On April 19, 2018, Mr. Courtney Vaughn signed his conditions relative to case number
                        2:14CR00021-RMP-19, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Vaughn was made aware by his U.S. probation officer that he was required
                        to refrain from the use of illicit substances and fully comply with urinalysis and sweat patch
                        testing as directed.
Prob12C
Re: Vaughn, Courtney D.
August 7, 2019
Page 2

                       Specifically, and as the Court likely recalls, Mr. Vaughn previously presented before the
                       Court on July 26, 2019, to allow for the adjudication of numerous previously alleged
                       violations of the client’s term of supervised release. As a part of the hearing, the Court
                       directed Mr. Vaughn to become engaged in sweat patch testing and the patch was
                       subsequently applied to the client on the day in question, following the aforementioned
                       hearing.

                       On July 30, 2019, the client reported to the U.S. Probation Office in Spokane, and advised
                       staff his sweat patch fell off after he engaged in 2 days of swimming and then showered. It
                       should be noted, according to training material, the sweat patch can be used while swimming
                       and showering. As a part of the contact Mr. Vaughn submitted to urinalysis testing, the
                       results of which were initially presumptive positive for marijuana and cocaine. The client
                       denied any new use of illicit substances, other than what was previously known by the Court.
                       It should be noted the client’s previous admission of use was made on July 11, 2019, at
                       which time the client identified his last use of marijuana as occurring on July 10, 2019. Mr.
                       Vaughn additionally submitted to urinalysis testing at the U.S. Probation Office on July 23,
                       2019, the results of which was negative for all drugs tested for.

                       On August 3 and 4, 2019, laboratory results were received relative to the client’s urinalysis
                       sample submitted at the U.S. Probation Office on July 30, 2019. According to the results
                       received, the sample submitted was confirmed as being positive for marijuana, but negative
                       for cocaine.

                       On August 6, 2019, Mr. Vaughn reported to the U.S. Probation Office in Spokane as
                       directed. Mr. Vaughn initially explained he was still likely positive from his last admitted
                       use of marijuana and stated he intentionally drank water in excess to dilute his specimen
                       submitted on July 23, 2019, in order to avoid detection. Upon being advised that this
                       statement did not make sense, as residual use would not be considered a new violation, Mr.
                       Vaughn then stated he would be honest and admitted to using marijuana the night before
                       Court, previously occurring on July 25, 2019. Mr. Vaughn was confronted on his clear lack
                       of transparency and he stated he previously withheld the information out of fear of going
                       into custody.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a WARRANT.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      August 7, 2019
                                                                              s/Chris Heinen
                                                                              Chris Heinen
                                                                              U.S. Probation Officer
Prob12C
Re: Vaughn, Courtney D.
August 7, 2019
Page 3

 THE COURT ORDERS

 [ X]     No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                             Signature of Judicial Officer
                                                                                    8/7/2019

                                                                             Date
